Title: General Orders, 2 July 1778
From: Washington, George
To: 


          
            Head-Quarters Brunswick [N.J.] Thursday July 2nd 1778.
            ParoleC. Signs
            
          
          The Army is to remain on it’s ground tomorrow—The commanding Officers of Regiments
            under the direction of their Brigadiers are to avail themselves of this Opportunity for
            collecting all their Straglers—The baggage is to be got up and the Waggons arranged in
            their proper order.
          The men are to wash and cleanse themselves, they are to be conducted to bathe in squads
            by non commissioned Officers who are to prevent their bathing in the heat of the day, or
            remaining too long a time in the water.
          Officers are to exert themselves in restraining their men from stragling, injuring
            Fences, Fruit Trees &c. They are to have the orders of the 30th ultimo relative
            to marauding read to the men and use every means to guard against this infamous
            Practice.
          Baron Steuben will have a pro tempore command of Woodford’s, Scotts and the North
            Carolina Brigades.
          The General Court Martial ordered to sit this day for the trial of Major General Lee
            will sit tomorrow eight ôClock at the house of Mrs Voorkees in the Town of
              New-Brunswick—Members the same as yesterday except Coll
            Shepard, vice Coll Johnson.
          The Brigadiers and Officers Commanding Brigades will order General Courts Martial to
            sit in their several Brigades for the trial of their own Prisoners.
          Such Officers as are under Arrests may be tried by said Courts Martial if they
            choose.
          Two orderly Serjeants from each Brigade to attend the Grand Parade at Guard mounting
            which will be on the road near the Orderly-Office leading to Head-Quarters.
          The troop to beat at six ôClock & the guards to be on the Parade precisely at
            seven.
          Two Light Dragoons are to attend Lord Stirling whilst President of the General Court
            Martial.
          
          The Deputy Commissary of Cloathing has a few shirts by him—Commanding Officers of
            Regiments will apply for such of their men as are intirely destitute; he has also shoes
            in store, a few Over-halls, Breeches Vests and Blankets which may be drawn this
            afternoon or tomorrow.
        